 



Exhibit 10.2

 

SIXTH AMENDMENT TO

REVOLVING CREDIT AND SECURITY AGREEMENT

 

This Sixth Amendment to Revolving Credit and Security Agreement (the
“Amendment”) is made as of this 10th day of April, 2015 by and among Palm Coast
Data Holdco, Inc., a corporation organized under the laws of the State of
Delaware (“Palm Holding”), Kable Staffing Resources LLC, a limited liability
company organized under the laws of the State of Delaware (“Kable Staffing”),
Palm Coast Data LLC, a limited liability company organized under the laws of the
State of Delaware (“Palm Coast”), and Fulcircle Media, LLC, a Delaware limited
liability company (“FulCircle” and, together with Palm Holding, Kable Staffing,
Palm Coast, and any other Person joined as a borrower to the Loan Agreement (as
defined below) from time to time, collectively, the “Borrowers”, and each a
“Borrower”), the financial institutions which are now or which hereafter become
a party to the Loan Agreement (collectively, the “Lenders” and each individually
a “Lender”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent for Lenders
(PNC, in such capacity, the “Agent”) and as a Lender.

 

BACKGROUND

 

A.           On May 13, 2010, Borrowers and PNC as a Lender and Agent entered
into that certain Revolving Credit and Security Agreement (as same has been or
may be amended, restated, modified, renewed, extended, replaced or substituted
from time to time, including, without limitation, as amended by certain
modifications and/or waivers contained in that certain (i) Consent Letter dated
September 27, 2010, (ii) Consent Letter dated December 29, 2011, (iii) Waiver
and Amendment dated July 18, 2012, (iv) First Amendment to Revolving Credit and
Security Agreement dated as of October 1, 2012, (v) Second Amendment and Joinder
to Revolving Credit and Security Agreement dated as of December 31, 2012, (vi)
Third Amendment to Revolving Credit and Security Agreement dated as of March 29,
2013, (v) Fourth Amendment to Revolving Credit and Security Agreement dated as
of June 11, 2014, and (vi) Fifth Amendment to Revolving Credit and Security
Agreement dated as of February 9, 2015, the “Loan Agreement”) to reflect certain
financing arrangements between the parties thereto. The Loan Agreement and all
other documents executed in connection therewith to the date hereof are
collectively referred to as the “Existing Financing Agreements.” All capitalized
terms not otherwise defined herein shall have the meaning ascribed thereto in
the Loan Agreement.

 

B.           Borrowers have informed Agent and Lenders that Borrowers intend to
enter into an Asset Purchase Agreement dated as of even date herewith (the
“Purchase Agreement”) with TSJ Staffing, LLC, as buyer (“Buyer”) and Kable
Staffing, as seller, in which Buyer will acquire the Assets (as defined therein)
which are used by Kable Staffing in the operation of its temporary staffing
business for consideration that includes a purchase price equal to $250,000 in
cash (collectively, the “Sale”).

 

C.           Borrowers have requested that Agent and Lenders (i) consent to the
Sale, (ii) remove Kable Staffing as a Borrower under the Loan Agreement and
other Existing Financing Agreements, and (iii) modify certain definitions, terms
and conditions in the Loan Agreement, and Agent and Lenders are willing to do so
on the terms and conditions hereafter set forth.

 



 

 



 

NOW THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:

 

Section 1              Consent.

 

(a)          In reliance upon the documentation and information provided to
Agent in connection with the Sale, and notwithstanding anything to the contrary
contained in the Loan Agreement, including without limitation Sections 4.3,
7.1(b), and 10.15 of the Loan Agreement, or any other Existing Financing
Agreement, upon the Effective Date, Agent and Lenders hereby consent to the
Sale. Upon the effectiveness of this Amendment, Kable Staffing shall be removed
as a Borrower under the Loan Agreement and other Existing Financing Agreements,
and Palm Coast, Palm Holding, and FulCircle shall remain as Borrowers under the
Loan Agreement and other Existing Financing Agreements.

 

(b)          This consent shall be effective only as to the items set forth in
the preceding paragraph. This consent shall not be deemed to constitute a
consent to the breach by Borrowers of any covenants or agreements contained in
any Existing Financing Agreement with respect to any other transaction or
matter. Borrowers agree that the consent set forth in the preceding paragraph
(a) shall be limited to the precise meaning of the words as written therein and
shall not be deemed (i) to be a consent to, or any waiver or modification of,
any other term or condition of any Existing Financing Agreement, or (ii) to
prejudice any right or remedy that Agent or Lenders may now have or may in the
future have under or in connection with any Existing Financing Agreement other
than with respect to the matters for which the consent in the preceding
paragraph (a) has been provided. Other than as described in this Amendment, the
consent described in the preceding paragraph (a) shall not alter, affect,
release or prejudice in any way any Obligations under the Existing Financing
Agreements. This consent shall not be construed as establishing a course of
conduct on the part of Agent or Lenders upon which the Borrowers may rely at any
time in the future. Borrowers expressly waive any right to assert any claim to
such effect at any time.

 

Section 2              Amendments to Loan Agreement

 

(a)           Definitions. On the Effective Date, the following definitions
contained in Section 1.2 of the Loan Agreement shall be amended and restated in
their entirety as follows:

 

“Maximum Loan Amount” shall mean $5,000,000.

 

“Maximum Revolving Advance Amount” shall mean $5,000,000.

 

(b)          Term. On the Effective Date, Section 13.1 of the Loan Agreement
shall be amended and restated in its entirety as follows:

 

13.1         Term. This Agreement, which shall inure to the benefit of and shall
be binding upon the respective successors and permitted assigns of each
Borrower, Agent and each Lender, shall become effective on the date hereof and
shall continue in full force and effect until August 12, 2015 (the “Term”)
unless sooner terminated as herein provided. Borrowers may terminate this
Agreement at any time upon sixty (60) days’ prior written notice upon payment in
full of the Obligations. In the event the Obligations are prepaid in full prior
to the expiration of the Term and this Agreement is terminated, Borrowers shall
pay to Agent for the benefit of Lenders an early termination fee in an amount
equal to one percent (1%) of the Maximum Loan Amount.

 



-2-

 



 

Section 3              Representations, Warranties and Covenants of Borrowers.
Each Borrower hereby represents and warrants to and covenants with the Agent and
the Lenders that:

 

(a)          such Borrower reaffirms all representations and warranties made to
Agent and Lenders under the Loan Agreement and all of the other Existing
Financing Agreements and confirms that after giving effect to this Amendment all
are true and correct in all material respects as of the date hereof (except to
the extent any such representations and warranties specifically relate to a
specific date, in which case such representations and warranties were true and
correct in all material respects on and as of such other specific date);

 

(b)          from and after the Effective Date, such Borrower reaffirms all of
the covenants contained in the Loan Agreement (as amended hereby), covenants to
abide thereby until all Advances, Obligations and other liabilities of Borrowers
to Agent and Lenders under the Loan Agreement of whatever nature and whenever
incurred, are satisfied and/or released by Agent and Lenders;

 

(c)          no Default or Event of Default has occurred and is continuing under
any of the Existing Financing Agreements;

 

(d)          such Borrower has the authority and legal right to execute, deliver
and carry out the terms of this Amendment and the A&R Note, that such actions
were duly authorized by all necessary limited liability company or corporate
action, as applicable, and that the officer executing this Amendment on its
behalf was similarly authorized and empowered, and that this Amendment does not
contravene any provisions of its certificate of incorporation or formation,
operating agreement, bylaws, or other formation documents, as applicable, or of
any material contract or agreement to which it is a party or by which any of its
properties are bound;

 

(e)          this Amendment, the A&R Note, and all assignments, instruments,
documents, and agreements executed and delivered in connection herewith, are
valid, binding and enforceable in accordance with their respective terms, except
as such enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally; and

 

(f)          all intercompany balances payable to Kable Staffing from any other
Borrower have been offset, released, or paid in full, and all Advances relating
to Kable Staffing, have been paid in full.

 

Section 4             Conditions Precedent/Effectiveness Conditions. This
Amendment shall be effective upon the date of satisfaction of all of the
following conditions precedent (the “Effective Date”) (all documents to be in
form and substance reasonably satisfactory to Agent and Agent’s counsel):

 

(a)          Agent shall have received this Amendment fully executed by the
Borrowers;

 



-3-

 



 

(b)          Agent shall have received an Amended and Restated Revolving Credit
Note in the original principal amount of $5,000,000, executed by Palm Coast,
FulCircle, and Palm Holding in favor of PNC (the “A&R Note”);

 

(c)          Payment by Borrowers to Agent, in immediately available funds of an
amendment fee in an amount equal to $5,000, which amendment fee shall be fully
earned by Agent and non-refundable upon the effectiveness of this Amendment;

 

(d)          Agent shall have received fully executed copies of the Purchase
Agreement and related documents, instruments, and agreements;

 

(e)          Agent shall have received an amended and restated version of the
ARIC Note in which the maturity date under such note is extended to a date which
is not less than ninety (90) days beyond the end of the Term;

 

(f)          Borrowers shall have provided evidence satisfactory to Agent that
all intercompany balances payable to Kable Staffing from any other Borrower have
been offset, released, or paid in full, and all Advances relating to Kable
Staffing, have been paid in full;

 

(g)          All documents, instruments and information required to be delivered
hereunder shall be in form and substance reasonably satisfactory to Agent and
Agent’s counsel;

 

(h)          Agent shall have received such other documents as Agent or counsel
to Agent may reasonably request; and

 

(i)          No Default or Event of Default shall have occurred and be
continuing, both prior and after giving effect to the terms of this Amendment.

  

Section 5              Further Assurances. Each Borrower hereby agrees to take
all such actions and to execute and/or deliver to Agent and Lenders all such
documents, assignments, financing statements and other documents, as Agent and
Lenders may reasonably require from time to time, to effectuate and implement
the purposes of this Amendment.

 

Section 6             Payment of Expenses. Borrowers shall pay or reimburse
Agent and Lenders for their reasonable attorneys’ fees and expenses in
connection with the preparation, negotiation and execution of this Amendment and
the documents provided for herein or related hereto.

 

Section 7             Reaffirmation of Loan Agreement. Except as modified by the
terms hereof, all of the terms and conditions of the Loan Agreement, as amended,
and all other Existing Financing Agreements are hereby reaffirmed and shall
continue in full force and effect as therein written.

 

Section 8              Reaffirmation of Subordination Agreement. By execution of
this Amendment, ARIC hereby acknowledges the terms of this Amendment and
confirms that the terms and conditions of the Amended and Restated Subordination
Agreement dated as of October 1, 2012, as amended, restated, supplemented, or
modified from time to time, are hereby reaffirmed and shall continue in full
force and effect as therein written.

 

Section 9             Security Interest. As security for the payment and
performance of the Obligations, and satisfaction by the Borrowers of all
covenants and undertakings contained in the Loan Agreement and the other
Existing Financing Agreements, each of Palm Coast, FulCircle, and Palm Holding
reconfirms the prior grant of the security interest in and first priority,
perfected lien in favor of Agent for its benefit and the ratable benefit of each
Lender, upon and to, all of its right, title and interest in and to the
Collateral, whether now owned or hereafter acquired, created or arising and
wherever located.

 



-4-

 



 

Section 10       Confirmation of Indebtedness. Borrowers confirm and acknowledge
that as of April 9, 2015, Borrowers were indebted to Lenders for the Advances
under the Loan Agreement without any deduction, defense, setoff, claim or
counterclaim, of any nature, in the aggregate principal amount of $0 due on
account of Revolving Advances, and $0 on account of undrawn Letters of Credit,
plus all fees, costs and expenses incurred to date in connection with the Loan
Agreement and the Other Documents.

 

Section 11          Miscellaneous

 

(a)          Third Party Rights. No rights are intended to be created hereunder
for the benefit of any third party donee, creditor, or incidental beneficiary.

 

(b)          Headings. The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision hereof.

 

(c)          Modifications. No modification hereof or any agreement referred to
herein shall be binding or enforceable unless in writing and signed on behalf of
the party against whom enforcement is sought.

 

(d)          Governing Law. The terms and conditions of this Amendment shall be
governed by the laws of the Commonwealth of Pennsylvania without regard to
provisions of conflicts of law.

 

(e)          Counterparts. This Amendment may be executed in any number of and
by different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile or pdf transmission shall be deemed to be an original signature
hereto.

 

-5-

 

  

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

 

PALM COAST DATA HOLDCO, INC.   PALM COAST DATA LLC   FULCIRCLE MEDIA, LLC  
KABLE STAFFING RESOURCES LLC  

  

By:   /s/ Peter M. Pizza Name:   Peter M. Pizza Title:   Vice President

 

SUBORDINATED LENDER:

 

American Republic Investment Co.

 

By:              /s/ Peter M. Pizza Name:   Peter M. Pizza Title:   Vice
President

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT]

S-1

 



 

 



 

    PNC BANK, NATIONAL ASSOCIATION,     as Lender and as Agent

 

  By:     /s/ Jacqueline MacKenzie   Name:     Jacqueline MacKenzie   Title:    
Vice President

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT]

S-2

 



 

